11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Janos Farkas,                                   * From the 26th District
                                                  Court of Williamson County,
                                                  Trial Court No. 11-070-C26.

Vs. No. 11-12-00024-CV                          * January 9, 2014

Mortgage Electronic Registration                * Memorandum Opinion by Wright, C.J.
Systems, Inc. et al.,                             (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Janos Farkas.